Name: Commission Implementing Decision (EU) 2017/977 of 8 June 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 3962) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  Europe;  agricultural policy;  regions of EU Member States;  international trade;  Asia and Oceania
 Date Published: 2017-06-09

 9.6.2017 EN Official Journal of the European Union L 146/155 COMMISSION IMPLEMENTING DECISION (EU) 2017/977 of 8 June 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 3962) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) The Annex to Implementing Decision (EU) 2017/247 was subsequently amended by Commission Implementing Decisions (EU) 2017/417 (5), (EU) 2017/554 (6), (EU) 2017/696 (7), (EU) 2017/780 (8) and (EU) 2017/819 (9), in order to take account of changes to the protection and surveillance zones established by the competent authorities of the Member States in accordance with Directive 2005/94/EC, following further outbreaks of highly pathogenic avian influenza of subtype H5 in the Union. In addition, Implementing Decision (EU) 2017/247 was amended by Implementing Decision (EU) 2017/696 in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247, following certain improvements in the epidemiological situation as regards that virus in the Union. (4) While the overall disease situation in the Union has been steadily improving, there have been a few further outbreaks since the date of the last amendment made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2017/819. Italy and the United Kingdom have each notified the Commission of one new outbreak of highly pathogenic avian influenza of subtype H5N8 in poultry in holdings located outside the areas currently listed in the Annex to Implementing Decision (EU) 2017/247 for these Member States. In addition, Luxembourg has notified the Commission of the first case of the detection of the highly pathogenic avian influenza virus of subtype H5N8 in holdings keeping captive birds. Those three Member States have also notified the Commission that they have taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around these new outbreaks. (5) The Commission has examined the measures taken by Italy, the United Kingdom and Luxembourg in accordance with Directive 2005/94/EC, following the recent outbreaks of avian influenza of subtype H5N8 in these Member States, and it has satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authorities of these Member States, are at a sufficient distance to any holding where an outbreak of highly pathogenic avian influenza of subtype H5 has been confirmed. (6) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Italy, the United Kingdom and Luxembourg, the new protection and surveillance zones established in these Member States in accordance with Directive 2005/94/EC. Therefore, the areas listed for Italy and the United Kingdom in the Annex to Implementing Decision (EU) 2017/247 should be amended, and new areas for Luxembourg should be inserted in that Annex. (7) Accordingly, the Annex to Implementing Decision (EU) 2017/247 should be amended to update regionalisation at Union level to include the new protection and surveillance zones established in accordance with Directive 2005/94/EC and the duration of the restrictions applicable therein. (8) In addition, Implementing Decision (EU) 2017/247 applies until 30 June 2017. Due to the current outbreaks confirmed in Italy, the United Kingdom and Luxembourg, the measures to be implemented by these Member States in the new areas for them to be listed in the Annex to that Implementing Decision will continue to be in place after that date. It is therefore appropriate to prolong the period of application of Implementing Decision (EU) 2017/247 until 31 December 2017, taking into account the measures to be applied in those three Member States, and in case further outbreaks of highly pathogenic avian influenza occur in the Union. (9) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision (EU) 2017/247 is amended as follows: (1) in Article 5, the date 30 June 2017 is replaced by the date 31 December 2017; (2) the Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 June 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/417 of 7 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 63, 9.3.2017, p. 177). (6) Commission Implementing Decision (EU) 2017/554 of 23 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 79, 24.3.2017, p. 15). (7) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (8) Commission Implementing Decision (EU) 2017/780 of 3 May 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 116, 5.5.2017, p. 30). (9) Commission Implementing Decision (EU) 2017/819 of 12 May 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 122, 13.5.2017, p. 76). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) Part A is amended as follows: (a) the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  Comune di CERESARA: a Sud Est di SP7 e a Nord-Est di SP6  Comune di GOITO: a ovest di SP19, a sud-ovest di Strada le Fabbriche, ad ovest di Strada Lorenzina-Costa, a nord-ovest di Strada Torre, a ovest della SP 236; a Est di SP7; a Nord Est di SP6. 24.6.2017 (b) the following entry for Luxembourg is inserted after the entry for Italy and before the entry for Hungary: Member State: Luxembourg Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Sandweiler;Schuttrange;Munsbach;Schrassig;Uebersyren;Mullendorf;Steinsel;Hollenfels;Ansembourg;Marienthal;Bour;Trintingerthal;Welscheid;Kehmen;Scheidel;Oetrange;Moutfort;Medingen;Contern;Muehlbach;Burden;Warken;Ettelbruck;Grentzingen;Niederfeulen;Oberfeulen;Schoos;Angelsberg;Kehlen;Nospelt;Dondelange;Keispelt;Meispelt;Kopstal;Lenningen;Lintgen;Gosseldange;Prettingen;Lorentzweiler;Hunsdorf;Beringen;Rollingen;Reckange-Mersch;Mersch;Schoenfels;Mertzig;Senningen 28.6.2017 (c) the entry for United Kingdom is replaced by the following: Member State: United Kingdom Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC The area of the parts of the country of Norfolk (ADNS code 00154) contained within a circle with a radius of three kilometres and centred on WGS84 dec. coordinates N52.3722 and E1.1643. 26.6.2017 (2) Part B is amended as follows: (a) the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC  Comune di CASTEL GOFFREDO: a est di strada Brughiere  Comune di CASTELLUCCHIO: A nord di SP 10  Comune di CAVRIANA: a sud di SP13 e SP15, a sud di Via Monte Pagano  Comune di CERESARA: a Nord Ovest di SP7 e ad sud-ovest di SP6;  Comune di GAZOLDO DEGLI IPPOLITI  Comune di GIUDIZZOLO  Comune di GOITO: a Ovest di SP7; a Sud Ovest di SP6; a est di SP19, a nord-est di Strada le Fabbriche, ad est di Strada Lorenzina-Costa, a sud-est di Strada Torre, a est della SP 236  Comune di MARMIROLO  Comune di MEDOLE: a sud di SP8  Comune di PIUBEGA  Comune di PORTO MANTOVANO  Comune di RODIGO  Comune di ROVERBELLA: a Ovest Via Monfalcone, di via M. Sabotino, Strada Bassa Belvedere, di via Vittorio Veneto, Strada Fienili, SR62  Comune di VALEGGIO SUL MINCIO: a sud di localitÃ Cornesel, a sud di localitÃ Pittarnella, ad ovest di localitÃ Turchetti  Comune di VOLTA MANTOVANA 3.7.2017  Comune di CERESARA: a Sud Est di SP7 e a Nord-Est di SP6  Comune di GOITO: a ovest di SP19, a sud-ovest di Strada le Fabbriche, ad ovest di Strada Lorenzina-Costa, a nord-ovest di Strada Torre, a ovest della SP 236; a Est di SP7; a Nord Est di SP6. 25.6.2017 to 3.7.2017 (b) the following entry for Luxembourg is inserted after the entry for Italy and before the entry for Hungary: Member State: Luxembourg Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Das Hoheitsgebiet von Luxemburg mit der Ausnahme von: Sandweiler;Schuttrange;Munsbach;Schrassig;Uebersyren;Mullendorf;Steinsel;Hollenfels;Ansembourg;Marienthal;Bour;Trintingerthal;Welscheid;Kehmen;Scheidel;Oetrange;Moutfort;Medingen;Contern;Muehlbach;Burden;Warken;Ettelbruck;Grentzingen;Niederfeulen;Oberfeulen;Schoos;Angelsberg;Kehlen;Nospelt;Dondelange;Keispelt;Meispelt;Kopstal;Lenningen;Lintgen;Gosseldange;Prettingen;Lorentzweiler;Hunsdorf;Beringen;Rollingen;Reckange-Mersch;Mersch;Schoenfels;Mertzig;Senningen 5.7.2017 Sandweiler;Schuttrange;Munsbach;Schrassig;Uebersyren;Mullendorf;Steinsel;Hollenfels;Ansembourg;Marienthal;Bour;Trintingerthal;Welscheid;Kehmen;Scheidel;Oetrange;Moutfort;Medingen;Contern;Muehlbach;Burden;Warken;Ettelbruck;Grentzingen;Niederfeulen;Oberfeulen;Schoos;Angelsberg;Kehlen;Nospelt;Dondelange;Keispelt;Meispelt;Kopstal;Lenningen;Lintgen;Gosseldange;Prettingen;Lorentzweiler;Hunsdorf;Beringen;Rollingen;Reckange-Mersch;Mersch;Schoenfels;Mertzig;Senningen 29.6.2017 to 5.7.2017 (c) the entry for the United Kingdom is replaced by the following: Member State: United Kingdom Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC The area of the parts of Norfolk County (ADNS code 00154) contained within a circle with a radius of ten kilometres and extending beyond the protection zone in part A, centred on WGS84 dec. coordinates N52.3722 and E1.1643. 26.6.2017 The area of the parts of Norfolk County (ADNS code 00154) contained within a circle with a radius of three kilometres and centred on WGS84 dec. coordinates N52.3722 and E1.1643. 27.6.2017 to 5.7.2017